Title: [To Thomas Jefferson from the Continental Board of War, before 28 August 1779]
From: Board of War
To: Jefferson, Thomas


  [Philadelphia, before 28 Aug. 1779. A letter from Lt. Gov. Page to the Continental Board of War, 28 Aug. 1779 (DLC: PCC, No. 147, ii; printed in Official Letters, ii, 37, q.v.) answers a letter from the Board to TJ “on the Subject of the Muskets lately imported into this State for the use of United States.” The Board’s letter has not been found. For action by Congress on Page’s letter, see JCCJournals of the Continental Congress, 1774–1789, ed. W. C. Ford and others, Washington, 1904–1937, xv, 1035–6, 1190–1; see also TJ to Huntington, 16 Dec. 1779. Page’s letter was accompanied by a copy of a letter from the Virginia Board of War to the Virginia Executive Council, also dated 28 Aug. 1779 (DLC: PCC, No. 147, ii), stating that the 5,000 stands of arms in question had been retained in Virginia by order of the Council.]
